Name: Commission Regulation (EC) No 133/2004 of 27 January 2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32004R0133Commission Regulation (EC) No 133/2004 of 27 January 2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be accepted Official Journal L 021 , 28/01/2004 P. 0007 - 0007Commission Regulation (EC) No 133/2004of 27 January 2004determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia(2), and in particular Article 4(4) thereof,Whereas:Article 1 of Regulation (EC) No 2673/2000 sets the quantity of beef and veal originating in Slovenia for the tariff quotas bearing the serial numbers 09.4082 and 09.4122. Pursuant to Article 2 thereof that quantity is to be staggered over two periods, one of them running from 1 January to 30 June. The quantity of beef and veal for which import licences have been submitted under quota No 09.4082 is such that applications may be granted in full. No applications have been submitted under quota No 09.4122,HAS ADOPTED THIS REGULATION:Article 1Import licences shall be granted for the full quantities covered by applications submitted from 1 January to 12 January 2004 for the quota bearing the serial number 09.4082 referred to in Article 1(2) of Regulation (EC) No 2673/2000.Article 2This Regulation shall enter into force on 28 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 306, 7.12.2000, p. 19. Regulation as last amended by Regulation (EC) No 1886/2003 (OJ L 277, 28.10.2003, p. 8).